*654OPINION.
Smith:
The respondent has disallowed the deduction from gross income in J. D. Sugg’s return for 1919 of $32,848 for attorneys’ fees, upon the ground that they were not ordinary and necessary expenses paid or incurred during the taxable year in carrying on a trade or business, and cites in support of his action Laemmle v. Eisner, 275 Fed. 504; Appeal of Consolidated Mutual Oil Co., 2 B. T. A. 1067; Appeal of Gilbert Butler, 4 B. T. A. 756; Appeal of Lincoln L. McCandless, 5 B. T. A. 1114; and Kornhauser v. United States, 62 Ct. Cls. 647.
We have carefully considered these decisions but are of the opinion that they are nofe strictly in point. In the case at bar, J. D. Sugg *655paid attorneys’ fees in 1919 in connection with the collection of a debt which arose out of an ordinary business transaction. We think that it is immaterial that he bought in at a foreclosure sale the property which had been mortgaged to him as security for the debt. He did not desire to purchase the property and gave specific instructions to his attorneys not to bid it in, if the property sold at a price in excess of his indebtedness. We think that the amount paid as attorneys’ fees in 1919 was a legal deduction from gross income under section 214(a) (1) of the Revenue Act of 1918.
Judgment will he entered on 15 days’ notice, under Rule 50.